DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/23/20.  These drawings are accepted.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US 2021/0028747).
Regarding claim 1, Hu teaches an apparatus (Figure 5), comprising: a switch device (Figure 5 Component Md) coupled between an input power supply node (Figure 5 Component Vin node going to Component Md) and a regulated power supply node (Figure 5 Component Vout node above Component R1 and connected to Component Md’s Drain Terminal), wherein the switch device is configured to change, using a voltage level (Figure 5 Component Sdrv is a voltage driving signal that goes to the control terminal of Component Md to turn on and turn off; Paragraph 0062) of a control node (Figure 5 Component ND), a value of a supply current flowing from the input power supply node to the regulated power supply node (Figure 5 Component Md controls the current Id by turning on and off based on the control signal Sdrv); and a control circuit (Figure 5 Components 100+200+R1+R2) configured to: generate a feedback signal using a voltage level of the regulated power supply node (Figure 5 Components R1+R2 form a resistive divider that receives the output voltage and generates a feedback signal that goes to Component 110); perform a comparison of a voltage level of the feedback signal and reference voltage level (Figure 5 Component Vref; Figure 5 Component 110; Figure 5 Component 100 perform a comparison function between the voltage reference and the feedback voltage from the resistive divider; Paragraph 0034); adjust, using results of the comparison, the voltage level of the control node (Figure 5 Component 100 output generates a driving signal to control the voltage level of the control node); and inject a noise cancelation current into the control node (Figure 5 Component SPR; Figure 5 Component SPR is a current signal generated by current amplifying components and outputted by the capacitance Component Csi; Paragraphs 0054-0055), wherein a value of the noise cancelation current is based on noise present on the input power supply node (Paragraph 0056 “the unilateral control circuit 212 is configured to operably receive the AC component of the operation noise signal SON, to generate the power rejection signal SPR at the driving control node ND. In addition, the unilateral control circuit 212 can unilaterally inject the power rejection signal SPR into the driving control node ND, to reject a power noise of the input power Vin”).

Regarding claim 2, Hu teaches all the limitations of claim 1. Hu further teaches wherein to compare the voltage level of the feedback signal to the reference voltage level, the control circuit (Figure 5 Components 100+200+R1+R2) is further configured to: amplify a difference between the voltage level of the feedback signal and the reference voltage level; and modify the voltage level of the control node using an amplified version of the difference between the voltage level of the feedback signal and the reference voltage level (Figure 5 Component 100; Paragraph 0034 “the pre-amplifier circuit 100 is configured to operably generate a driving signal Sdrv according to a difference between a reference signal Vref and an output power related signal (the output power related signal is for example a divided voltage of the output power Vout, and as shown in FIG. 3A, the divided voltage can be obtained through voltage divider resistors R1 and R2). In other words, in this embodiment, the pre-amplifier circuit 100 functions as an error amplifier circuit”).

Regarding claim 6, Hu teaches all the limitations of claim 1. Hu further teaches wherein the control circuit includes a resistor divider circuit configured to generate the feedback signal using the voltage level of the regulated power supply node and a plurality of resistors (Figure 5 Components R1+R2).

Regarding claim 7, Hu teaches a method (Figure 5), comprising: adjusting, by a switch device (Figure 5 Component Md), a value of a supply current (Figure 5 Component Id) between an input power supply node (Figure 5 Component Vin node going to Component Md) and a regulated power supply node (Figure 5 Component Vout node above Component R1 and connected to Component Md’s Drain Terminal) using a voltage level of a control signal (Figure 5 Component Sdrv is a voltage driving signal that goes to the control terminal of Component Md to turn on and turn off; Paragraph 0062) coupled to a control terminal of the switch device (Figure 5 Component Md gate terminal; Figure 5 Component Md is turned on and off to generate the current Id); generating a feedback signal (Figure 5 Component 110 input from Components R1+R2) using a voltage level (Figure 5 Component Vout) of the regulated power supply node (Figure 5 Components R1+R2 generate the feedback signal from Component Vout); and adjusting the voltage level of the control signal using the feedback signal, a reference voltage level (Figure 5 Component Vref), and a noise cancelation current (Figure 5 Component SPR; Figure 5 Component SPR is a current signal generated by current amplifying components and outputted by the capacitance Component Csi; Paragraphs 0054-0055) whose value is based on noise present on the input power supply node (Paragraph 0056 “the unilateral control circuit 212 is configured to operably receive the AC component of the operation noise signal SON, to generate the power rejection signal SPR at the driving control node ND. In addition, the unilateral control circuit 212 can unilaterally inject the power rejection signal SPR into the driving control node ND, to reject a power noise of the input power Vin”; Figure 5 Component Sdrv is adjusted according to the output of Component 100 which accounts for the feedback signal and the reference voltage and according to the SPR signal).

Regarding claim 8, Hu teaches all the limitations of claim 7. Hu further teaches wherein adjusting the voltage level of the control signal includes modifying the voltage level of the control signal using results of comparing the voltage level of the feedback signal and the reference voltage level (Figure 5 Component 100; Paragraph 0034 “the pre-amplifier circuit 100 is configured to operably generate a driving signal Sdrv according to a difference between a reference signal Vref and an output power related signal (the output power related signal is for example a divided voltage of the output power Vout, and as shown in FIG. 3A, the divided voltage can be obtained through voltage divider resistors R1 and R2). In other words, in this embodiment, the pre-amplifier circuit 100 functions as an error amplifier circuit”).

Regarding claim 9, Hu teaches all the limitations of claim 7. Hu further teaches wherein adjusting the voltage level of the control signal includes coupling the regulated power supply node to the control terminal using a capacitor (Figure 5 Component Cm).

Regarding claim 13, Hu teaches all the limitations of claim 7. Hu further teaches wherein generating the feedback signal includes: generating a current using a plurality of resistors coupled, in series, between the regulated power supply node and a ground supply node; and determining a voltage level of the feedback signal using the current and a particular one of the plurality of resistors (Figure 5 Components R1+R2).

Regarding claim 14, Hu teaches an apparatus (Figure 5), comprising: a load circuit (Figure 5 Component Capacitor coupled at the output receiving Vout) coupled to a regulated power supply node (Figure 5 Component Vout node above Component R1 and connected to Component Md’s Drain Terminal); and a voltage regulator circuit (Figure 5 Component 1000) configured to: adjust a value of a supply current (Figure 5 Component Id) between an input power supply node (Figure 5 Component Vin node going to Component Md) and the regulated power supply node using a voltage level of a control node (Figure 5 Component ND) coupled to a switch device (Figure 5 Component Md) that is coupled between the input power supply node and the regulated power supply node (Figure 5 Component Md controls the current Id by turning on and off based on the control signal Sdrv which is the voltage signal at Component ND); generate a feedback signal (Figure 5 Component 110 input from Components R1+R2) using a voltage level (Figure 5 Component Vout) of the regulated power supply node (Figure 5 Components R1+R2 form a resistive divider that receives the output voltage and generates a feedback signal that goes to Component 110); and modify the voltage level of the control node using the feedback signal, a reference voltage level (Figure 5 Component Vref), and a noise cancelation current (Figure 5 Component SPR; Figure 5 Component SPR is a current signal generated by current amplifying components and outputted by the capacitance Component Csi; Paragraphs 0054-0055) whose value is based on noise included on the input power supply node (Paragraph 0056 “the unilateral control circuit 212 is configured to operably receive the AC component of the operation noise signal SON, to generate the power rejection signal SPR at the driving control node ND. In addition, the unilateral control circuit 212 can unilaterally inject the power rejection signal SPR into the driving control node ND, to reject a power noise of the input power Vin”; Figure 5 Component Sdrv is adjusted according to the output of Component 100 which accounts for the feedback signal and the reference voltage and according to the SPR signal).

Regarding claim 15, Hu teaches all the limitations of claim 14. Hu further teaches wherein to adjust the voltage level of the control node, the voltage regulator circuit is further configured to modify, using results of a comparison of the voltage level of the feedback signal and the reference voltage level, the voltage level of the control node (Figure 5 Component 100; Paragraph 0034 “the pre-amplifier circuit 100 is configured to operably generate a driving signal Sdrv according to a difference between a reference signal Vref and an output power related signal (the output power related signal is for example a divided voltage of the output power Vout, and as shown in FIG. 3A, the divided voltage can be obtained through voltage divider resistors R1 and R2). In other words, in this embodiment, the pre-amplifier circuit 100 functions as an error amplifier circuit”).

Regarding claim 16, Hu teaches all the limitations of claim 14. Hu further teaches wherein to adjust the voltage level of the control node, the voltage regulator circuit is further configured to couple the regulated power supply node to the control node using a capacitor (Figure 5 Component Cm).

Regarding claim 20, Hu teaches all the limitations of claim 14. Hu further teaches wherein the voltage regulator circuit includes a voltage divider circuit including plurality of resistors coupled, in series, between the regulated power supply node and a ground supply node, and wherein the voltage regulator circuit is configured to determine a voltage level of the feedback signal (Figure 5 Components R1+R2). 

Allowable Subject Matter
Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the control circuit includes a current mirror circuit, which includes a capacitor coupled to the input power supply node via a diode-connected device included in the current mirror circuit, wherein the capacitor is configured to generate an initial noise current whose value is based on noise present on the input power supply node, and wherein the current mirror circuit is configured to mirror the initial noise current to source the noise cancelation current to the control node. Claims 4 and 5 depend upon claim 3. 

Regarding claim 10, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein adjusting the voltage level of the control signal includes: coupling, via a diode-connected device included in a current mirror, a capacitor to the input power supply node; generating the noise cancelation current by the capacitor; and mirroring the noise cancelation current into the control terminal of the switch device. Claims 11 and 12 depend upon claim 10. 

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the voltage regulator circuit includes a capacitor coupled, via a diode-connected device, to the input power supply node, and wherein to adjust the voltage level of the control node, the voltage regulator circuit is further configured to: generate an initial noise current using the capacitor; and mirroring the initial noise current to source the noise cancelation current to the control node. Claims 18 and 19 depend upon claim 17. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2021/0373588) teaches a low dropout regulator comprising a control circuit that teaches adjusting the output signal by controlling the switch according to a feedback signal. 
Joshi (US 2021/0311513) teaches a current mode feed forward ripple cancellation method for a low dropout regulator comprising a cancellation circuit using current mirrors. 
Hussien (US 2018/0284829) teaches a voltage regulator with improved power supply rejection using negative impedance. 
Yin (US 2008/0284394) teaches a low dropout voltage regulator with improved voltage controlled current source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         


	/THIENVU V TRAN/                                 Supervisory Patent Examiner, Art Unit 2839